Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15-16, the claims recite the limitation "the shaft" in the body. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 10-11, 15-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US Publication 2003/0085089 by Lin (Here forth “Lin”).
Regarding claim 1, Lin discloses an articulated luggage handle apparatus comprising: 
a handle (Fig 5A, handle 20); 
a shaft attached to the handle (Fig 5A, shaft 40 is attached to handle 20), the handle movable with respect to the shaft without affecting a position of the shaft (Fig 8-9); and 
an attachment mechanism to attach the shaft to luggage (Fig 4, attachment mechanism attached to the shaft 40+70 and attaches the shaft to the luggage and includes lock box 31).
Regarding claim 2, Lin further discloses wherein the handle includes a center member to connect the handle to the shaft (Fig 5A, center member 234).
Regarding claim 3, Lin further discloses wherein the handle is connected to the shaft using a pivot (Fig 5A, pivot includes elements 210D and connects handle 20 to the shaft 40).
Regarding claim 4, Lin further discloses wherein the pivot is attached to a center member of the handle (Fig 5A, pivot 201D attaches to the center member 234).
Regarding claim 5, Lin further discloses wherein the attachment mechanism includes a lock box (Fig 5, lock box 31) to attach the shaft (Fig 5, shaft 40+70) to an attachment area of the luggage (Fig 5, the lock box attaches the shaft to the attachment area of the luggage), the lock box including first and second portions positioned around the shaft to movably secure the shaft with respect to the luggage (Fig 8, the lockbox has a left and right portion that that are positioned movably around the shaft).
Regarding claim 6, Lin further discloses further including a locking collar (Fig 5, collar 44) to be positioned between the first and second portions of the lock box to movably secure the shaft (Fig 5, collar 44 is positioned between the portions of the lock box 31 A and 31B).
Regarding claim 10, Lin further discloses wherein the attachment mechanism includes a first portion having a first receptacle and a second portion including a second receptacle, the first and second receptacles securing the shaft (Fig 5, the first and second portions 31A and 31B have receptacles that secure the shaft 40+70).
Regarding claim 11, Lin further discloses wherein the shaft is secured between the first receptacle and the second receptacle using a collar positioned around the shaft and between the first receptacle and the second receptacle (Collar 44 is between the first and second receptacles 31A and 31B).
Regarding claim 15, Lin discloses An articulated luggage handle apparatus comprising: 
a handle (Fig 5A, handle 20) means; 
a tube means attached to the handle means, the handle means movable with respect to the tube (Fig 8, Tube 40+45+70) means without affecting a position of the tube means (Fig 8-9); and an attachment means (Attachment means is shown at the bottom portion of the shaft portion of the tube 70) to attach the shaft means to luggage (Fig 4, bottom portion of shaft can be seen attached to the luggage and attaches to a point that the luggage can be dragged).
Regarding claim 16, Lin further discloses further including a pivot means (Fig 5, pivot 23 + 210D) attaching the handle means to the tube means (Fig 8).
Regarding claim 17,Lin discloses an articulated luggage handle apparatus comprising: 
a handle (Fig 5A, handle 20); and 
a shaft in articulated connection to the handle (Fig 8, shaft 40+45+70), the handle movable via the articulated connection in a plurality of directions with respect to the shaft without affecting a position of the shaft and attached luggage (Fig 8-9).
Regarding claim 18, Lin further discloses further including an attachment mechanism (Fig 5 attachment mechanism lock box 31 affixes the shaft with respect to the luggage) to movably affix the shaft with respect to the luggage (Fig 8).
Regarding claim 19, Lin further disclose wherein the attachment mechanism includes a first portion and a second portion positioned around the shaft to movably affix the shaft with respect to the luggage (First and second portions 31A and 31B are positioned around the shaft to movable affix the shaft with respect to the luggage).
Regarding claim 20, Lin further discloses further including a locking collar (Fig 5, locking collar 44) to be positioned between the first and second portions of the attachment mechanism (attachment mechanism locking box 31A and 31B) to movably affix the shaft with respect to the luggage (Fig 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable by Lin in view of US Publication 2004/0181906 by Kuo (Here forth “Kuo”).
Regarding claim 7, Lin does not expressly disclose that the locking collar includes arms.
Kuo disclose a similar luggage wherein the locking collar includes arms to arrange the locking collar in receptacles of the first and second portions of the lock box (Fig 2, locking collar 121D has arms protruding from the bottom that fit in the receptacle of the first and second portions 21A and 21B of the lock box 21).
It would have been obvious to a person having ordinary skill in the art having the teachings of Lin and Kuo before them, when the application was filed, to have modified the luggage handle of Lin to include steps on the collar, as taught by Kuo, to advantageously allow the collar to fit well inside the receptacle so it is firmly held.
Regarding claim 8, Lin does not expressly disclose notches.
Kuo disclose a similar luggage handle wherein the locking collar includes a notch and wherein the shaft includes a protrusion, the protrusion locking the shaft with respect to the locking collar in the notch (Fig 2, locking collar 121D includes notches 121E wherein a part of the shaft block 18A is a protrusion that locks the shaft with the locking collar in the notch; the notches 121E is at the end of a curved channel internal to the locking collar 121D. The shaft portion 18A enters the notch 121E and can be rotated through the channel till it fits within the grooves of the locking collar to lock in place when it is assembled).
It would have been obvious to a person having ordinary skill in the art having the teachings of Lin and Kuo before them, when the application was filed, to have modified the luggage handle of Lin to include  the shaft locking with the locking collar, as taught by Kuo, to advantageously allow the a tight fit to prevent the assembly from coming apart.
Regarding claim 9, Lin as modified includes all of the limitations including wherein the notch is positioned at an end of a curved channel internal to the locking collar, and wherein the shaft enters the notch and rotates through the channel in the locking collar to lock the shaft in place with respect to the locking collar (See the detailed description of the rejection of claim 8).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable by Lin in view of International Publication EP3106053 by Rada (Here forth “Rada”).
Regarding claim 12, Lin does not expressly teach that the handle includes overmould over a composite material.
Rada discloses a similar luggage wherein the handle includes an overmold formed over a composite material (Column 3, lines 1-8).
It would have been obvious to a person having ordinary skill in the art having the teachings of Lin and Rada before them, when the application was filed, to have modified the luggage handle of Lin to have the handle be made of a combination of rubber and thermoplastic, as taught by Rada, to advantageously allow users to comfortably grip the handle.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable by Lin in view of US Publication 2019/0328099 by Tayne (Here forth “Tayne”).
Regarding claim 13, Lin does not expressly disclose that the shaft is formed of carbon fiber fabric.
Tayne disclose a similar luggage wherein the shaft is formed of a carbon fiber fabric (Para 51).
It would have been obvious to a person having ordinary skill in the art having the teachings of Lin and Tayne before them, when the application was filed, to have the shaft made of carbon fiber, as taught by Tayne, to advantageously allow provide strength to the shaft.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable by Lin in view of US Patent 6,202,254 by Ezer (Here forth “Ezer”).
Regarding claim 14, Lin does not expressly disclose that the attachment mechanism is formed of a combination of polycarbonate and acrylonitrile butadiene styrene.
Exer discloses a similar luggage wherein the attachment mechanism is formed of a combination of polycarbonate and acrylonitrile butadiene styrene material (Column 7, Line 6-15).
It would have been obvious to a person having ordinary skill in the art having the teachings of Lin and Ezer before them, when the application was filed, to have the attachment mechanism is formed of a combination of polycarbonate and acrylonitrile butadiene styrene, as taught by Ezer, to advantageously allow provide strength and a sturdy shape to the attachment mechanism.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 6575274 by Huang (Fig 2: pivotable handle);
US Publication 2003/0132080 by Dababneh (Fig 2: pivotable handle);
US Publication 2004/0238304 by Fisher (Fig 2: pivotable handle);
US Publication 2005/0011043 by Comstock (Fig 2: pivotable handle);
US Publication 2005/0016809 by Wu (Fig 2: pivotable handle).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784